t c memo united_states tax_court colorado mufflers unlimited inc petitioner v commissioner of internal revenue respondent docket no filed date dolores rudd an officer for petitioner david a conrad and milan kim for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_determination of worker classification notice_of_determination under sec_7436 respondent determined that nine workers were employees of 1unless otherwise indicated all section references are to the internal_revenue_code as in effect for the periods in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner during and and that petitioner was liable for federal_insurance_contributions_act fica_taxes income_tax_withholding and federal_unemployment_tax_act futa taxes the sec_6662 accuracy-related_penalty and the addition_to_tax under sec_6651 in the following amounts tax addition penalty mar june sept dec total taxable_period ended dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fica income_tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6662 futa --- dollar_figure dollar_figure sec_6651 --- --- --- dollar_figure dollar_figure sec_6662 --- --- --- dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- tax addition penalty mar june sept dec total taxable_period ended dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fica income_tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6662 futa --- --- dollar_figure dollar_figure sec_6651 --- --- --- dollar_figure dollar_figure sec_6662 --- --- --- dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- in his pretrial memorandum respondent conceded that he has mistakenly applied both the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty to the periods ended september and date and march june september and date and provided the following revised numbers tax addition penalty mar june sept dec total taxable_period ended fica dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure income_tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6651 --- --- dollar_figure dollar_figure dollar_figure sec_6662 --- dollar_figure --- --- --- dollar_figure dollar_figure futa sec_6651 --- --- --- dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- 1the entries in the designated column do not add up to the total shown for the column respondent will have to clarify the extent of his concession in a rule computation tax addition penalty mar june sept dec total1 taxable_period ended dollar_figure dollar_figure dollar_figure dollar_figure 2dollar_figure fica income_tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure futa --- dollar_figure dollar_figure sec_6651 --- --- --- dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- 1the entries in the designated columns do not add up to the total shown for the column respondent will have to clarify the extent of his concession in a rule computation 2the entries in this row do not add up to the total shown for the row respondent will have to clarify the extent of his concession in a rule computation after concessions the issues for decision are whether richard d rudd sr richard d rudd jr sherilyn j gallegos george gallegos iii sean l turner gary w neilson shanna rudd brian welling and michael l steward hereinafter the workers were employees of petitioner during and and 2petitioner does not directly address respondent’s revised adjustments regarding the sec_6662 accuracy-related_penalty or the additions to tax under sec_6651 in its briefs therefore we will deem petitioner to have conceded these adjustments if we conclude that respondent’s determination regarding the classification of the workers is sustained see rule e and 92_tc_661 whether petitioner is entitled to relief under the revenue act of publaw_95_600 92_stat_2885 as amended act sec_530 findings_of_fact the parties stipulated some of the facts the stipulated facts are incorporated herein by this reference petitioner’s principal_place_of_business was in northglenn colorado when its petition was filed during the periods at issue petitioner was a corporation that operated a muffler shop in the state of colorado petitioner had filed form sec_941 employer’s quarterly federal tax_return and forms employer’s annual federal unemployment futa_tax return and had issued forms w-2 wage and tax statement to its employees for taxable periods ending before however during petitioner took the position that it was no longer required to file forms and because it had no employees and it requested refunds of the taxes reported on forms and for and in date respondent 3during the trial ms rudd claimed that petitioner had been dissolved but offered no credible_evidence to support her claim in contrast respondent’s revenue_agent beth nichols testified that petitioner advertised its business in the yellow pages during the periods at issue and during the audit and that petitioner was listed and continues to be listed in the phone book 4petitioner filed form sec_941 for the periods ended mar and date on which it reported no wages and no tax_liability refunded dollar_figure to petitioner subsequently respondent suspected that the refund was erroneous and began an audit of petitioner’s employment_tax compliance respondent’s revenue_agent beth nichols conducted the audit from approximately spring to when respondent issued the notice_of_determination during the examination revenue_agent nichols unsuccessfully attempted to obtain petitioner’s books_and_records including its bank records from petitioner’s agent dolores rudd after discovering that petitioner was using bank accounts in other names revenue_agent nichols summoned the bank records from those accounts revenue_agent nichols analyzed the bank records and conducted additional investigation of petitioner’s business activities on the basis of her analysis revenue_agent nichols concluded that petitioner was still in business8 and that 5petitioner subsequently filed a refund claim for its employment_taxes which respondent ultimately denied 6in the united_states instituted legal proceedings against petitioner for the return of the erroneous refund 7respondent summoned bank records for accounts not in petitioner’s name but in the names of entities traceable to petitioner and into which petitioner’s receipts were deposited respondent traced activity in those accounts to petitioner’s business location and attributed the activity to petitioner for tax purposes 8petitioner does not dispute that business activity similar to petitioner’s regular business activity in occurred at petitioner’s business location in and ms rudd testified that at least some of the same workers who performed services for colorado mufflers in performed similar services at petitioner’s business location in and petitioner was periodically cashing large checks written to cash because revenue_agent nichols had no payroll records for petitioner for and she relied on the best information available to her--the forms w-2 and from 1999--to calculate the wages paid and tax owed by petitioner for and on date respondent issued a notice_of_determination to petitioner in which he determined that petitioner had nine workers during and whom it should have treated as employees that petitioner was not entitled to relief under act sec_530 that petitioner was liable for income_tax_withholding fica and futa_tax the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty for each of the periods involved petitioner filed a timely petition challenging the determinations on date respondent filed requests for admission with this court and mailed a copy to petitioner however because the certificate of service used an address for petitioner that was different from the address for petitioner in the court’s files we served a copy of the requests for admission on petitioner at its address as shown in the court’s files on date see rule 9revenue agent nichols testified that in her experience a pattern of periodically cashing large checks written to cash suggested a practice of paying workers in cash on date petitioner filed a motion for a protective_order from respondent’s discovery because justice requires that the petitioner be protected from annoyance further embarrassment further undue burden and expense at least until the respondent provides the proof evidence of personal jurisdiction petitioner’s motion for protective_order was denied on date under rule c respondent’s requests for admission are deemed admitted unless within days of service of the request the party to whom the request is directed serves upon the requesting party a written answer specifically admitting or denying the matter involved in whole or in part or asserting that it cannot be truthfully admitted or denied and setting forth in detail the reasons why this is so or an objection stating in detail the reasons therefor petitioner’s response was due on date petitioner did not respond to respondent’s requests for admission by the deadline set forth in rule c and consequently the matters contained therein were deemed admitted as of date see rule c freedson v 10petitioner mailed a document to this court entitled petitioner’s reply to respondent’s first requests for admission which we received on date the document had a certificate of service indicating that it had been sent to respondent’s counsel more than a month after the deadline established under rule c consequently the document was not filed commissioner 65_tc_333 affd 565_f2d_954 5th cir the deemed admissions establish the following the nine workers listed in the notice_of_determination worked at petitioner’s business location during the years in issue petitioner hired supervised and paid the workers for their services petitioner dictated when where and how the workers performed their services and petitioner set their work hours petitioner controlled the amount of time each worker spent performing services each worker was employed full time by petitioner and was restricted from working for another employer the workers provided services on petitioner’s premises and used petitioner’s tools materials and equipment the success or continuation of petitioner’s business depended upon the performance of the nine workers’ services the workers were regularly paid_by the hour week or month they were not paid_by job or on commission nor did they realize a profit or loss as a result of their services both petitioner and the workers had the right to terminate the relationship petitioner and the workers believed themselves to be entering into an employment relationship they represented to others that an employment relationship existed we issued a notice setting case for trial to petitioner the notice advised petitioner that a trial would be held during the denver colorado trial session of this court beginning on date included with the notice was our standing_pretrial_order which set forth in considerable detail the requirements imposed on each party for adequate trial preparation petitioner did not comply with the standing_pretrial_order in that petitioner did not cooperate with respondent in pretrial preparation and petitioner did not exchange trial exhibits with respondent moreover petitioner did not produce information and documents in response to respondent’s discovery requests however petitioner did file a pretrial memorandum that was filled with arguments that can fairly be characterized as frivolous and groundless i relief from deemed admissions opinion generally a fact that is deemed admitted under rule is conclusively established rule f see also sarchapone v commissioner tcmemo_1983_446 rule f provides however that the court on motion may permit an admission to be withdrawn or modified if the withdrawal or modification would subserve the presentation of the merits of the case and if the party obtaining the admission respondent in this case fails to satisfy the court that the withdrawal or modification will prejudice him in prosecuting his case or defense on the merits petitioner did not move for relief from the deemed admissions at any time before or during trial petitioner requested relief from the deemed admissions for the first time in its posttrial brief petitioner’s agent dolores rudd who testified for petitioner at trial attempted to explain petitioner’s failure_to_file a timely response the explanation was conclusory and unconvincing and did not establish the elements for relief required by rule because we find that respondent reasonably relied upon the deemed admissions and that withdrawal of the deemed admissions would not foster presentation of the merits and would unfairly prejudice respondent we shall deny petitioner’s belated request for relief from the deemed admissions see 85_tc_812 81_tc_644 ii classification of petitioner’s workers a burden_of_proof ordinarily the commissioner’s determination is presumed to be correct and the taxpayer bears the burden of proving that the determination is erroneous rule a 290_us_111 this principle applies to the commissioner’s determination that a taxpayer’s workers are employees 77_f3d_236 8th cir allen v commissioner tcmemo_2005_ in certain circumstances special statutory rules may apply to shift the burden_of_proof to the commissioner see eg sec_7491 act sec_530dollar_figure however petitioner does not contend that these provisions affect an allocation of the burden_of_proof in this case and we conclude that they do not apply petitioner does argue however that respondent’s determinations are arbitrary and capricious and that therefore the burden_of_proof must shift to respondentdollar_figure see 428_us_433 n burden_of_proof shifts to commissioner where determination lacks rational foundation however petitioner has failed to demonstrate that respondent acted arbitrarily in this case petitioner’s behavior during the audit and the pretrial preparation of this case was characterized by a consistent lack of cooperation and by considerable obfuscation designed to prevent respondent from 11subsec e was added to act sec_530 by the small_business job protection act of publaw_104_188 sec a 110_stat_1766 sec_7491 which authorizes a shift in the burden_of_proof if certain requirements are met applies only to taxes imposed by subtit a or b and does not apply to employment_taxes imposed by subtit c ascertaining the facts regarding petitioner’s business business payroll and workers it appears that petitioner used fictitious names and or other companies to hide the nature and extent of its business activity from respondent during the years at issue respondent’s determinations were necessarily based on the best information available including information obtained from a visit to petitioner’s business location a review of petitioner’s forms w-2 and for prior taxable periods an analysis of bank records of petitioner and others and information obtained from at least one of petitioner’s suppliers we conclude therefore that respondent’s determinations were not arbitrary or capricious and the burden_of_proof remains with petitioner b employment status the employment_tax sections of the internal_revenue_code are in subtitle c under subtitle c an employer is obligated to pay certain taxes imposed on employers and must also withhold from employees’ wages certain taxes imposed on employees sec_3111 and sec_3301 impose the employer-level taxes under fica and futa respectively sec_3101 imposes a fica tax on employees which sec_3102 requires the employer to collect sec_3402 requires an employer to withhold from employees’ wages the employees’ shares of federal_income_tax and to deposit the amounts withheld with the internal_revenue_service an employer is liable for the amounts required to be withheld if the employer does not withhold as required sec_3403 for employment_tax purposes the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 accord sec_3306 in applying the common_law rules uncertainty should be resolved in favor of employment 900_f2d_49 5th cir sec_31_3121_d_-1 and sec_31_3306_i_-1 employment_tax regs define an employer-employee relationship as follows generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place of work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is an independent_contractor see also sec_31_3401_c_-1 employment_tax regs using virtually identical language in evaluating whether an employment relationship exists between a business and one of its workers the courts consider the following factors to decide whether a worker is a common_law_employee or an independent_contractor the degree of control exercised by the principal which party invests in the work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating 117_tc_263 weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir all of the facts and circumstances of each case are considered and no single factor is dispositive ewens miller inc v commissioner supra pincite weber v commissioner supra pincite we consider the factors below degree of control while no single factor is dispositive the degree of control exercised by the principal over the details of the individual’s work is one of the most important factors in determining whether a common_law employment relationship exists see eg 538_us_440 104_tc_140 the degree of control necessary to find employee status varies with the types of services provided by the worker weber v commissioner supra pincite however the control factor does not require a supervisor to stand over and direct every move made by the worker it is sufficient if the supervisor has the right to do so id see sec_31_3401_c_-1 employment_tax regs deemed admissions confirm that petitioner exercised control_over each of the nine workers petitioner directed when where and how each worker was to perform services petitioner controlled the manner in which the workers performed petitioner set each worker’s work hours and controlled the amount of time each person worked this factor favors an employment relationship investment in facilities the fact that a worker provides his or her own tools generally indicates independent_contractor status breaux daigle inc v united_states supra pincite respondent determined that the workers provided services using petitioner’s equipment the deemed admissions establish that petitioner supplied the facility equipment and parts the workers used to perform their services this factor favors an employment relationship opportunity for profit or loss respondent determined that petitioner paid the workers in cash every week although ms rudd summarily disputed respondent’s determination she provided no credible_evidence of petitioner’s finances and expenditures_for or in contrast the deemed admissions establish that petitioner paid the individuals by the hour week or month for their services that petitioner did not pay the workers by the job or on commission and that the workers did not participate in the profit or loss resulting from their services this factor favors an employment relationship right to discharge the deemed admissions establish that petitioner had the right to hire and fire each of the workers petitioner did not introduce any credible_evidence to the contrary this factor favors an employment relationship petitioner’s regular business ms rudd testified that the services performed at petitioner’s location during and were the same kind of services that petitioner offered in petitioner’s regular business in was the operation of a muffler shop petitioner hired workers to provide services as part of its regular business activitydollar_figure this factor favors an employment relationship permanency of the relationship the deemed admissions establish that the workers were employed full time during and in addition the record establishes that at least some of the workers had performed services for petitioner and at petitioner’s location in prior years this factor favors an employment relationship relationship the parties believed they were creating the deemed admissions establish that petitioner and the workers believed they had created an employment relationship and that petitioner and the workers consistently presented their relationship as an employment relationship this factor favors an employment relationship conclusion after reviewing the record and weighing the factors we conclude that petitioner has failed to prove that respondent’s determination treating the workers as petitioner’s employees was in error 14ms rudd admitted that at least some of the workers provided services during and iii act sec_530 relief act sec_530 grants relief from the obligation to pay employment_taxes to employers who incorrectly treat wage payments to employees as payments to independent contractors if certain requirements are met act sec_530 provides in relevant part in general --if-- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis consistent with the taxpayer’s treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee act sec_530 limits the relief available under act sec_530 by providing that act sec_530 relief is not available if the taxpayer or a predecessor treated any individual holding a substantially_similar position as an employee an employer must satisfy all of the requirements of act sec_530 to qualify for relief under that section see 117_tc_263 petitioner treated all of the workers as employees in and petitioner filed forms w-2 and for consistent with its treatment of the workers as employees consequently petitioner fails to satisfy all of the act sec_530 requirements petitioner is not entitled to relief under act section dollar_figure iv sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if it appears that the taxpayer has instituted or maintained a proceeding primarily for delay or that the taxpayer’s position is frivolous or groundless although respondent has not asked the court to impose a penalty under sec_6673 the court may sua sponte impose such a penalty against a taxpayer see 115_tc_576 in its opening brief petitioner argued that forms and w-2 and form_w-4 employee’s withholding allowance certificate are invalid because they lack an office of management and budget omb number petitioner also listed 15petitioner argues that respondent failed to provide notice of act sec_530 to it as required by act sec_530 because in any event petitioner did not satisfy the act sec_530 requirements before the examination it was not prejudiced by any lack of notice see 356_f3d_290 3d cir affg tcmemo_2003_52 moreover petitioner was informed of act sec_530 in the notice_of_determination of worker classification see id relief under due process clause not warranted where notice_of_determination of worker classification advised taxpayer of safe_harbor provisions of act sec_530 and procedure for challenging determination multiple ways respondent’s forms allegedly violated the paperwork reduction act pra petitioner repeatedly failed to cooperate with respondent because respondent allegedly failed to prove a delegation of authority and petitioner repeated the delegation of authority argument in its reply brief petitioner also argued that even if the workers in question were its employees they received nontaxable income and not wages finally petitioner questioned the validity of the notice_of_determination because it did not contain any statutes telling the petitioner what statutes created the duty that it must pay someone else’s taxes the courts have consistently held all of these arguments to be frivolous and without merit see 970_f2d_750 n 10th cir rejecting taxpayer’s arguments regarding invalid omb numbers and violations of pra 848_f2d_1007 9th cir rejecting taxpayer’s arguments that wages are not income affg tcmemo_1987_225 wheeler v commissioner tcmemo_2006_109 rejecting taxpayer’s arguments regarding validity of notice_of_deficiency nunn v commissioner tcmemo_2002_250 rejecting challenge to internal_revenue_service jurisdiction over taxpayers and documents we warned petitioner’s agent on at least two occasions that if petitioner continued to raise frivolous arguments we would impose a penalty under sec_6673 after each warning petitioner continued to assert its frivolous arguments accordingly we award a penalty of dollar_figure to the united_states to reflect the foregoing the decision will be entered under rule
